DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20 (see for e.g. Fig. 28).  Applicant is requested to check the specification and ensure that all reference numerals in the drawings are in the specification and vice versa.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “single piece guide body having a first referencing arm portion and second referencing arm portion” followed by the recitation “the second 
In claim 1, the recitation “the at least one guide opening being at a fixed angle on the second referencing arm portion relative to the first referencing arm portion.” renders the claim vague and indefinite because the relationship between the guide opening and the second referencing arm portion is not clearly recited. The guide openings extend through the second referencing arm portion.
In claim 2, the recitation “the second referencing arm portion has the straight portion at a second portion of the first referencing arm portion projecting from the straight portion configured to offset….by a fixed distance.” renders the claim vague and indefinite because it is run on and the relationship between the second referencing arm portion and the first referencing arm portion is not clearly recited.   Based on Applicant’s disclosure, the first referencing arm portion is received in an opening in the straight portion of the second referencing arm portion and the first referencing arm portion projects from the straight portion of the second referencing arm portion. 
In claims 3-6, the recitation “has the fixed angle of one of the” renders the claims vague and indefinite.  It is unclear what is meant by “has the fixed angle of one of the?”  It appears that Applicant intended to recite the openings to extend at regular angular intervals.
In claim 18, it is unclear what imaging is used to determine, the offset distance? (see para [0023] of Applicant’s specification). 
In claim 18, the recitation “using an access instrument with a single piece guide body” renders the claim vague and indefinite because it is unclear whether the access instrument has a single piece guide body or the access instrument is used in conjuction with the single piece guide body to implement the method. 
In claim 19, the recitation “an intersection of lines L1 and L2 creating the desired target location or point LPT” renders the claim vague and indefinite because it is unclear which of the claimed elements define lines L1 and L2.
Appropriate correction is required. 
Response to Arguments
Applicant's arguments have been fully considered by the Examiner.  New grounds of rejection have been made in this office action.  Non application of prior art indicates allowable subject matter provided the rejections made in this office action are overcome. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




January 20, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775